 CONTINENTAL BAKING COMPANY143CONTINENTAL BAKING COMPANY; DOLLY MADISON CAKECOMPANY,a division of Interstate Bakeries Corporation;P.F.PETERSEN BAKING COMPANY; QUAKER BAKINGCOMPANY; SCHULZE BAKING COMPANY,a division ofInterstate Bakeries Corporation;OMAHA-COUNCIL BLUFFSBAKERY EMPLOYERS LABOR COUNCILandINTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,BakeryDrivers Union, Local No. 204, AFLCONTINENTAL BAKING COMPANY; COTTAGE DONUTS, IN-CORPORATED; P. F. PETERSEN BAKING COMPANY;QUAKER BAKING COMPANY; SCHULZE BAKING COMPANY,a division of Interstate Bakeries CorporationandBAKERYAND CONFECTIONERY WORKERS' INTERNATIONAL UNIONOF AMERICA, Local No. 215, AFL. Cases Nos. 17-CA-473,17-CA-474, 17-CA-476, 17-CA-477, 17-CA-478, 17-CA-482,17-CA-480, 17-CA-481, 17-CA-483, 17-CA-484, and 17-CA-485. April 15, 1953DECISION AND ORDEROn August 7, 1952, Trial Examiner Horace A. Ruckel issuedhis Intermediate Report in the above-entitled proceeding, find-ing that the Respondents had engaged in and wereengaging incertain unfair labor practices, and recommending that theycease and desist therefrom and take certain affirmative action,as setforth' in the copy of the Intermediate Report attachedhereto. The Trial Examiner also found that the Respondentshad not engaged in- certain other unfair labor practices, andrecommended that those allegations of the complaint be dis-missed. Thereafter, the Respondents and the General Counselfiled exceptions to the Intermediate Report and briefsin supportof their exceptions.!i,The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicialerror wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and briefs,and the entire record in the case, and hereby adopts the find-ings, conclusions, and recommendations of the Trial Examinerwith the following modifications:zWe agree with the Trial Examiner's conclusion that theRespondents violated Section 8 (a) (1) and (3) of the Act bylocking out their employees. Our conclusion,however, restson different grounds. We are satisfied from the record thattheRespondents seized upon the lockoutas anaffirmativetactic to force the Bakers to abandon not only the strike, whichwas limited to Omar, but also the demand for an optional5-day week.iThe General Counsel and the Respondents also requested oral argument. In our opinion therecord,exceptions,and briefs fully present the issues and the positions of the parties.Accord-ingly,the requests are denied.2The TrialExaminer inadvertently omitted finding that the layoffs constituted discriminationwithin themeaning of theAct. We so find.104 NLRB No. 9. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe contracts in effect before the dispute permitted eachRespondent to establish different operating schedules at theirseparate plants, and the resulting schedules were not uniformThe Bakers, after consulting with its membership at the October13 meeting, found no objection to this lack of uniformity as such,and so devised an optional 5 -day week plan in order to reconcilethe split sentiment on the subject among the membership at thevarious plants. However, the Respondents, upon learning onOctober 20 that the crux of the dispute was the demand at Omarand that there was a split among the Bakers' membership,opposed any optional arrangement and insisted on a uniformclause. The Bakers then served notice of termination of theOmar contract alone and the strike was restricted to the Omarplant. 9There is no justification on this record for any inference thatthe Respondents feared that strike action would betaken againstthem for a uniform clause, and we do not adopt the TrialExaminer's apparent inference to this effect.4 Such an inferenceis in fact belied by the purpose of the Bakers' optional proposaland the varying conditions of work obtaining in the plants, aswell as the knowledge by Respondents of the split strike vote. sThe purpose of the strike for a 5-day week at Omar was toremedy Omar's unpopular practice of spreading 40 hours ofwork over 6 days. The practice in s ome other plants oT working48 hours in 6 days was not under attack, nor were certainoperations, such as Continental's and Petersen's cakebaking,which had been on a 5-day week. No additional overtime obliga-tion was imposed by the 5-day week proposal.The Respondents' first response to the Omar strike was toconsider using their plants to produce goods for Omar. Whenthis fact is considered together with other record evidence, nobasis can be seen for the Respondents' assertion that theyfeared that a strike would be directed against them, absentretaliatory action on their part. Indeed, Respondent Schulzewas explicitly advised that no strike threatened it, as both itssuperintendent and manager were informed that, although astrike had been voted at Omar, Schulze employees did not want3 The Respondents'understanding of the nonuniform nature of the Bakers' demand is revealedby a statement, in an issue of the Omar plant magazine,that the Bakers'proposal"would forceOmar to give something more than its competitors gave."a We do not agree with the Trial Examiner's finding that Olson told the operators on October20 that he had strike sanction against all bakeries but was releasing it only as to Omar at thattime.As correctly noted in the intermediate Report,Olson did not have such broad strikeauthority on October 20. And Olson's testimony, which is otherwise credited by the TrialExaminer,is to the effect that the International alone had the power to issue strike sanction,and was doing so only with respect to Omar at the time. Contrary to the Trial Examiner, wefind thatOlson fairlyadvised the operators as to the limited strike authority granted theLocal and that the operators so understood the limitation.5Unlike the Trial Examiner,we do not regard the uniform clause finally accepted by theBakers in the November 25 contract as disproving that the Bakers was seeking an optionalclause at the time of the lockout,more than a month earlier.Moreover, the Trial Examiner'sconclusion isson his erroneous reliance on exhibits properly rejected at the hearing.These exhibits,showing the general views of the Bakers'international president on the 5-dayweek, do not establish the specific objective of the Local here involved. Indeed, two of the ex-hibits are reprints of speeches of the international's president,made after the strike had com-menced at Omar. CONTINENTAL BAKING COMPANY145a strike. Respondent Petersen's vice president and its secretarywere also aware that Petersen employees had voted against thestrike. Dolly Madison, a Kansas City, Missouri, plant, was notinvolved in the dispute, had no bakery employees in Omaha,and could not have feared a strike. Any serious strike threatat the small Cottage Donuts and Quaker plants may be dis-counted.6 Respondent Council had, of course, no basis forfearing a strike--having no bakery employees at all. Never-theless, the Bakers' negotiating committee--and later theemployees by layoff notices--were repeatedly told by theRespondents that the operators considered a strike againstone of their members as a strike against all of them. And, toimplement this threat, all distribution as well as productionemployees were laid off. Even Respondent Dolly Madison laidoff its drivers although that employer had no dispute with itsbakery employees.Itseems clear to us that the Respondents locked out theiremployees for two reasons: To exhibit their sympathetic sup-port for Omar in its dispute with the Bakers, and to force theBakers to cease striking Omar and also to cease seeking aclause establishing an optional and nonuniform workweek.Unlike Davis Furniture Co., 100 NLRB 1016, therefore, thelockout cannot be characterizedas a measuretaken by as -sociated employers in self-defense against a uniform demanddirected at them. There was here no reasonable likelihoodthat the Bakers would strike successively against each oneof the Respondents for a uniform workweek, and no basis foran apprehension on the Respondents' part that they would befaced with such action. Rather, the lockout was an affirmativeattack to support one of their number, when faced with a striketo remedy a local condition of employment deemed objectionableby that employer's employees. Congress cannot be said to haveintended to sanction such sympathy lockouts by employers.The Respondents' principal contention before us, as it wasbefore the Trial Examiner, is that the lockout was motivatedby a desire to avoid threatened spoilage losses. In agreementwith the Trial Examiner, we are convinced by the record thatthis asserted desire to avoid spoilage losses, like the allegeddesireto defend against a strike which threatened all, was notthemotivating reason for the lockout but was an afterthought.When confronted with the strike threat, only one Respondent,Schulze, sought any assurance that a strike would not be begunwithout sufficient notice to enable it to avoid such losses. Andin that instance the assurance was forthcoming, as PlantManager Zeilenga in effect admitted. None of the other Re-spondents sought any such assurance. As mentioned above, theoptional nature of the 5-day week proposal and the knowledgeof some individual Respondents of the split strike votenegatesany conclusion that strike action against all was threatened or6John Nelson, vice president of the Bakers and member of the negotiating committee, testi-fied that the optional feature of the proposal was designed because "we didn'twant to forcesomething or have something forced on anybody that didn't want it"; that the purpose was toaccommodate such small bakers as Quaker. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDbelieved to be threatened. On the contrary, as the Respondentsfreely admit, their first reaction to the Omar strike was toconsider producing Omar products in addition to their own,thus inviting further possible spoilage and furnishing furthergrounds for strike action., Not until this case arose did theRespondents urge spoilage as the reason for the lockout. $We reject the Respondents' contention, made in its excep-tions and brief, that the decisions in Betts Csdillac Olds, Inc.;96 NLRB 268, and International Shoe Company, 93 NLRB 907,are applicable to the circumstances here. In International Shoeintermittent work stoppages in one department of an employer'splant resulted in lack of work for other departments, causing ashutdown when the employer could not obtain adequate as-surancesagainst theserecurrent work stoppages. And in theBetts casethe shutdown was resorted to only after the em-ployers had been refused assurance that no strike would becalled until cars accepted for repair could be returned to thecustomers: The Respondents' action in shutting down to supportOmar cannot be justified under the Betts or International Shoecases.As indicated; we do not believe that the facts here are likethose in the Davis and Morandcases.9,If they were, however,we would reach the same decision, for the reasons there setforth.ioWe note that an employer, although of course notrequired to grant a collective demand of his employees, maynot resort to the pressure of a lockout to force abandonmentof that demand or any protected concerted activity by whicfithat demand is pressed. In the present circumstances theRespondents' alternative under the Act was limited to con-tinuing in effect the current terms and conditions of employ-ment, and replacing employees if they did strike.ORDERUpon the entire record in this case, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board orders that each of Respondentsherein, its officer§, ageints9 successors, and assigns, shall:'1.Cease and desist from:(a) Discouraging membership in Bakery and ConfectioneryWorkers' International Union of America, Local No. 215, AFL,or any other labor organization of its employees, by locking7 Article VIII of the then current contracts provided: "It shall not be considered a violationor breach of this agreement for the employees working under this contract to refuse to produceproducts for any bakery plant which is involved in a bona fide labor dispute, strike or lockout."8We do not adopt the Trial Examiner's findings that no spoilage would have occurred if astrike was unexpectedly called, or that in any event the spoilage could have been prevented bysupervisors.9 Davis Furniture Co., et al., 100 NLRB 1016; Morand Bros. Beverage Co., 99 NLRB 1448.ioMember Peterson, not having participated in the Davis and Morand cases, deems it un-necessary to express an opinion as to whether he would reach the same decision here, if thefacts here were not distinguishable from the facts in those cases.ChairmanHerzog,who recorded his dissenting views in the Davis case, signs this Orderbecause he believes the facts to be essentially so indistinguishable that he is bound by theBoard's Davis decision. CONTINENTAL BAKING COMPANY147them out or otherwise discriminating with regard to their hireor tenure of employment or any term or condition of employ-ment.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations,to join or assist theabove-named or any other labor organization,to bargain col-lectively through representatives of their own choosing, toengage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrain fromany or all such activities,except to the extent that such rightmay be affected by an agreement requiring membership in alabor organization as a condition of employment,as authorizedin Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a)Make whole each of its employees for the discriminationagainsthim in the manner set forth in the section of theIntermediate Report entitled"The Remedy."(b)Upon request,make available to the Board or its agents,for examination and copying,allrecords necessary for adetermination of the amount of back pay due under the termsof this Order.(c)Post at its places of business in the Omaha-CouncilBluffs area,copies of the notice attached to the IntermediateReport and marked "Appendix."iiCopies of said notice, to befurnished by the Regional Director for the Seventeenth Region,shall, after being signed by an appropriate representative ofeach of said Respondents,be posted by said Respondents im-mediately upon receipt and maintained by it for sixty (60)consecutive days thereafter,in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondents to insurethat the notices are not altered, defaced,or covered by anyother material.(d)Notify the Regional Director for the Seventeenth Region inwriting within ten (10)days from the date of this Order whatsteps it has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges that the Respondents interrogated any oftheir employees with respect to the internal affairs of theBakers.Member Houston took no part in the consideration of theabove Decision and Order."Said notice,however,is amended by striking from line 1 thereof the words "The Recom-mendations of a Trial Examiner."and substituting in lieu thereof the words "A Decision andOrder."In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals.Enforcing an Order."Said notice is also amended by striking the reference to Teamsters. 148DECISIONSOF NATIONAL LABOR RELATIONS BOARDIntermediate Report and Recommended OrderSTATEMENT OF THE CASECharges having been filed in the first group of cases by International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, Bakery Drivers Union,Local No. 204, AFL, herein called the Teamsters, and in the second group by Bakery andConfectionery Workers' International Union of America, Local No 215, AFL, herein calledthe Bakers, the General Counsel of the National Labor Relations Board, herein called respec-tively the General Counsel and the Board, by the Regional Director for the Seventeenth Region(Kansas City, Missouri), issued his complaint dated January 29, 1952, against the variousCompanies included in the caption, herein called Respondents,allegingthat Respondents hadengaged in and were engaging in certain unfair labor practices affecting commerce within themeaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, as amended, 61 Stat 136, herein called the Act Copies of the charges, the complaint, anda notice of hearing were duly served upon Respondents and the Unions On the same day anddate the Regional Director consolidated the cases for the purposes of hearingWith respect to the unfair labor practices the complaint alleged in substance that Re-spondents. (1) Interrogated certain of their employees with respect to the internal affairs ofthe Bakers, (2) on or about October 21, 1951, following a strike by the Bakers at the Omahaplant of Omar, Incorporated, herein called Omar, not a respondent, locked out their bakeryproduction employees and their drivers and suspended operationsi and failed and refused toreinstate these employees until November 25, 1951 It is alleged that these acts were for thepurpose of discouraging membership in or activities inbehalf of the Bakers and were part of aplan which was designed to and had the effect of interfering with, restraining, and coercingemployees of Respondents in the exercise of the rights guaranteed by Section 7 of the Act andconstituted a reprisal for or a retaliation against them because of the strike by the Bakersagainst Omar.The answer of Respondents, while admitting certain allegations of the complaint with respectto the nature of their business, denies the commission of any unfair labor practicesPursuant to notice a hearing was held at Omaha, Nebraska, from March 10 to 17, 1952, beforeme, the undersigned Trial Examiner duly appointed by the Chief Trial Examiner The GeneralCounsel, Respondents, and the Teamsters were represented by counsel and participated in thehearingFullopportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues, was afforded all parties At the conclusion of thehearing the parties waived oral argument but were granted until April 1 to file briefs Sub-sequently this time was extended by the Chief Trial Examiner Briefs were duly filed byRespondents and the General Counsel on May 5 On June 23, 1952, Respondents filed a motionto reopen the record to receive certain newly discovered evidence consisting of an exhibitThe motion is hereby granted and the exhibit is received in evidence, together with a stipula-tion by the parties as to what certain witnesses, if called, would testify to concerning theexhibitUpon the entire record in the case and from my observation of the witnesses, I make thefollowing findings of fact1.THE BUSINESS OF RESPONDENTSContinental Baking Company, herein called Continental,is a Delaware corporation whichoperates bakeries in 28 States and the District of Columbia.In the conduct of its business atitsOmaha,Nebraska,plant,itannually purchases raw materials and equipment through itsNew York office valued in excess of $500,000,of which approximately 75 percent representsshipments received by it from sources outside the State of Nebraska it sells finished bakeryproducts valued in excess of$500,000, of which approximately 50 percent represents shipmentsfrom its Omaha plant to points outside the State of NebraskaSchulze Baking Company, herein called Schulze,a division of Interstate Bakeries Corpora-tion, is a Delaware corporation operating bakeries in seven States.In the course and conductof its business at its Omaha plant it annually purchases raw materials and equipment valued inexcess of$250,000, of which approximately 75 percent represents shipments received by itfrom sources outside the State of Nebraska.Itannually sells finished bakery products valuedin excess of $250,000,of which approximately 25 percent represents shipmentsfrom itsOmaha plant to points outside the State of Nebraska.IWiththe exception that it is not alleged that Respondent Cottage Donuts locked out itsdrivers.Cottage employed no drivers or teamstersin Omaha. CONTINENTAL BAKING COMPANY149Dolly Madison Cake Company is a trade name for a separate division of Interstate BakeriesCorporation.Interstate Bakeries Corporation,a Delaware corporation,operates bakeries inseven StatesDolly Madison operates a bakery in Kansas City, Missouri. Bakery productsproduced there are shipped to Omaha, Nebraska, and there distributed from its distributionterminal. In the conduct of its business at its Kansas City bakery it annually purchases rawmaterials and equipment in excess of $ 500,000,of which approximately 75 percent representsshipments received by it from sources outside the State of Missouri Annually it ships bakeryproducts in the amount of $ 500,000 to points outside the State of Missouri, of which $100,000represents the value of bakery goods shipped to its Omaha terminal. It ships from its Omahaterminal baked goods valued in amount in excess of $ 50,000 to points outside the State ofNebraskaP.F.Petersen Baking Company, herein called Petersen, is a Nebraska corporation. In theconduct of its business at its Omaha bakery it annually purchases raw materials and equip-ment valued in excess of $ 500,000, of which approximately 50 percent represents shipmentsreceived by it from sources outside the State of Nebraska. It annually sells finished bakeryproducts valued at an amount in excess of $ 500,000, of which from 37 to 40 percent representsshipments from its Omaha plant to points outside the State of Nebraska.Quaker Baking Company is a Maine corporation. In the conduct of its business at its CouncilBluffs, Iowa,bakery, it annually purchases raw materials and equipment valued at an amountin excess of $50,000, of which approximately 75 percent represents shipments received by itfrom sources outside the State of Iowa It annually sells finished bakery products at an amountin excess of $250,000, of which from 25 to 30 percent represents shipments from its CouncilBluffs, Iowa, plant to points outside the State of IowaCottage Donuts, Incorporated, is a wholly owned subsidiary of the Jo-Lo Corporation, aNew York corporation, which operates bakeries in several States of the United States Inthe course and conduct of its business at its Omaha bakery it annually purchases raw materialsand equipment valued in excess of$50,000, of which approximately 75 percent representsshipments received by it from sources outside the State of Nebraska It annually sells finishedbakery products valued in excess of $200,000, of which approximately 50 percent representsshipments from its Omahaplant topoints outside the State of NebraskaOmar, Incorporated, herein called Omar, is a Delaware corporation which operates bakeryplants in various States of the United States including the plant located at Omaha, NebraskaIt is not a respondent herein.Omaha-Council Bluffs Bakery Employers Labor Council, herein called the Council, is anassociation composed among others of the Respondents and Omar It was organized for thepurpose among others of conducting joint bargaining negotiations with the Teamsters andBakers as well as other unions.II.THELABOR ORGANIZATIONS INVOLVEDThe Teamsters represents drivers and other employees employed by the Respondents andOmar. The Bakersrepresentsbakery production employees employed by the bakeriesIII.THE UNFAIR LABOR PRACTICESA.Background; multiemployer bargainingRespondents and Omar are the major bakeries in the Omaha and Council Bluffs, Iowa, areaSince about 19381abor contracts in that community have been negotiated through group bargain-ing inwhich a committee representing the employer bakeries met with a committee represent-ing variousunions having employees at the various plants Each year a uniform, identicalcontract was evolved. Individual copies of this contract were signed by the employing bakeryand the union concerned. Respondents Continental, Petersen, and Schulze have participated inthis group bargaining from the beginning, Respondents Quaker and Omar since 1941, and Re-spondent Cottage Donuts since 1946 The bakery employers' committee above referred to wasformalized through articles of association in March 1950 and Respondent Council came intoexistence.Each employer bakery gave the Council its power of attorney.By the articles ofassociation the employer members agreed not to negotiate, discuss, or enter into any writtenor oral agreement relating to labor relations with employees of the members,or with unionsrepresenting the employees, except by and through the Council, unless prior approval hadbeen given by the Council in writing The 1950-51 contract between the Council and theTeamsters and the Bakers, expiring by its terms on April 29, 1951, thus was negotiatedbetween the Council and these two labororganizations283230 0 - 54 - 11 150DECISIONOF NATIONAL LABOR RELATIONS BOARDB.The negotiations for a new contractIn March 1951 the partiesbegan negotiationswith the Council for a new contract, the previousone remaining in existence by agreement during the negotiations.2Negotiationsbetween theCouncil and the Teamstersproceededsmoothly, and by thelatter partof October 1951 therewas a substantial meeting of minds on a newcontractNot so, however, in the case of theBakers.At thebeginning of negotiationsthe Bakers submitted a list of18 contractdemands tothe Council. Foremostamongthese was 1 for a 40-hour workweekconsistingof 5 days of 8hours,whichrepresented a national goal. 3 By September,many of the differencesexistingbetween the partieswere resolved,and on September 5 a "package" agreementwas arrivedat and submittedto the membership of the Bakers for approval It consisted of the followingitems.(1) A 2-cent increase in wages retroactive to April 29, 1951, (2) a 3-cent increaseretroactivetoApril 26, 1951; (3) a 5-centincrease pursuant to or dependent upon WageStabilizationBoard approval,(4) an increaseof 5 centsin the night-shiftdifferential; (5) a50-centper weekclothingallowance,(6)prorating of vacation allowances, (7) a checkoff ofunion dues not to exceed$5 per monthper individualThe lastproposal wasmade with theBakers' approvalby Reis, a Federalmediatorcalled in to assistin the negotiations,and waspresentedto the Councilas an alternative to the5-day week, the Councilto make theselectionbetweenthe 2provisionsThe Council selected the checkoff.C.Rejection of the "package"; the strike votesThe membershiprejected the"package"at a meetingheldon September8Accordingly,ameetingwas scheduled for October 13 forthe taking of a strike voteNotice of the meetingand its purpose was posted inall the Respondent bakeries.At the meeting a shop-by-shop votewas first taken with the resultthat the employees of Omar, Quaker,CottageDonuts, Con-tinental,and Safeway4votedfor a strike and those of Schulze and Petersen against itThe voteatOmar was overwhelmingly favorable,the minutes showing94 yes and 4 no The combinedtotal of thevote was135 yes and 61no. Followingthe firstballot a second one was taken con-cerning which thereismuch controversyas to its meaningand thepurpose ofwhich does notclearlyappearin theminutes.The result of thesecond votewas 134 for a strike and 26opposedThe minutes showa notationby the secretarythat three-fourths of thosepresentvoted for the strike,a percentage seemingly requiredunder the Union's constitutionThe precise dispute isas to whether those participatingin the second votewere voting for astrike of all of the members at all Respondents'bakeries,or whetheritwas onlyan expres-sion ofsolidarityin the event of a strikeat Omar only. John Nelson, vicepresident of theBakers,and otherwitnessescalled by theGeneralCounsel who werepresent, testified that itwas thelatter.Nelson, according to his testimony,explainedto the membership that the Omaremployees were going on strikeif they didnot obtaina 5-dayweek andthathe wantedthose inthe other bakeries to continue to work but not to make any productof any kind for Omaror use an Omar wrapper on any product they might produce.2The expiration clauseof thecontract provided as follows:Thisagreement shall be in full force and effectfrom April30, 1950 untilApril 29, 1951Thereafter said agreement shall continue in force and effect unlesssixty (60) days' noticeinwriting is givenby eitherparty prior toApril 29, 1951,or until a new agreement (theterms of which shallbecome retroactive to the above expiration date)has been con-summated and signed;or thisagreement after the above expiration date has, upon writtennotice,been cancelled or terminatedby the Employer or by the Union withthe sanction ofthe Bakery and Confectionery WorkersInternationalUnion of America.As is hereinafter found, the Bakers on October 20, 1951,served writtennotice of thecancellationof thecontract as to Omar alone when that plant was struck.SThe importancewhichthe Bakers attached to the 5-day week is seen in the following ex-cerpts from a speech by William Schnitzler,international president,reported in the Bakers'and Confectioners'Journal for July-August`1951:--We will support each and every local union renewing contracts that will be expiringsoon in their demands for the five-day work week.--In the recent disputes over the five-day work week,the strike weapon was used justifiably and wisely.In winningthe five- dayweek in many East Coast and MidwesternCities ourInternational passed an historicmilestone.The five-dayweek was wononthePacificCoastlast year,so the progress thisyear represents a great step toward realization of a long-sought goal.We don'tintend torest,of course until thefive-day week is a realitythroughoutthe nation--4Safeway Stores is not a respondent. CONTINENTAL BAKING COMPANY151A few days after the strike vote of October 13, a business agent of the Bakers contactedthe president of the Bakers' International, William Schnitzler, to secure strike sanction fora strike against Omar It was not granted at that time. Instead, Peter Olsen, an internationalvice president, was sent to Omaha to meet with both sides of the controversy in an attemptto settle their difficultiesOlsen testified that upon his arrival in Omaha he did not have strikesanction for the Omar group alone, but that after canvassing the situation he obtained a releaseof strike sanction against Omar from Schnitzler by telephone.D. The negotiations on October 20In a further attempt to reach an agreement another meeting was held on October 20 at 3p.m at a local hotel between representatives of Respondent Counsel, the Bakers, and ReisAt this meeting, Olsen, on behalf of the Union, demanded that the "package", agreementarrived at on September 5 and rejected by the union membership should include 3' additionalprovisions. (1) A 5-day 40-hour guaranteed week on an optional basis (that is, the contractto provide that employees at each bakery could determine whethertheywished a 5-day week),(2)a hiechahization clause; and (3) a 3-cent retroactive increase covering the period fromAiigdst 26, 1950, to April 29, 1951, the date of the expiration of the contract. Of these, thedemand for the 5-day week in some form continued to be the most important. Nelson gave itas his opinion that the dispute could be settled if these 3 additional demands were granted.Le Mar, the representative of Petersen, asked if this was an ultimatum, to which Olsen repliedthat it was and that he had in his pocket strike sanction against all the plants but was issuingitoiily as to Omar at that time. The demand for an optional 5-day week was rejected by theCouncil on the grounds that, as pointed out by Robert Hoffman, chairman of the Council'snegotiating committee and president of Omar, previous contracts had all been uniform andidentical, and that the 5-day week at 1 or more plants but not at all would introduce a competi-tive element of a nature which the Council had been formed to eliminate.Olsen testified that at one time during the meeting of October 20 he informed Hoffman thatthe crux of the dispute was the necessity of a 5-day week at Omar and that he said to Hoffman:"Bob, your people[i e , the Omar employees] are hot, and unless we do something about this5 day week, we are going to have a strike in your plant " At this time Olsen, according to hisown testimony, again suggested that Respondents consider an optional 5-day week Hoffman'saccount of this conversation is that Olsen told him that things were "pretty hot" and that planswere already made for picket linesDuring this conversation, according to the uncontradicted testimony of Hoffman and others,Hoffman told Olsen that at a meeting of members of the Council several days previously, whichthe record elsewhere shows was on October 16, the Council had decided that a strike againstany of its members would be considered as a strike against all Hoffman put it this way whiletestifyingIf a strike was initiated by Local 215, or, let's say, any localagainst amember of thisCouncilduringthe courseof bargaining,attempting to work out a contract, that we as agroup of operators would construe that or consider that a strike against theentire groupWhen Hoffman mentioned this decision to Olsen, the latter, according to the former's iesil-inony, said that he had so been informed but that the employees did not believe it The con-versation broke up with Hoffman urging Olsen to do everything he could to avoid a strikeAt another point during the meeting of October 20, Conners, the representative of Schulze,in the presence of other representatives of the Council, asked Olsen if he had strike permis-sion for all the bakeries. The record is clear on this but it is in contradiction as to whatOlsen replied. John Nelson, vice president of the Bakers and an employee of Omar, and ArneHanson, a representative of Respondent Quaker's employees, testified that Olsen announcedthathe was "releasing strike sanction for the Omar employees " The testimony of Re-spondent's witnesses is that Olsen said that hehad strike sanction against all the bakeries butwas releasing it as to Omar alone "at this time." On cross-examination Olsen testifiedsimilarly as to the substance of his statement.E.Cancellation of the Omar contract; the strikeAbout 8 p.m. on October 20, when the meeting was in recess for dinner, Dickey, businessrepresentative of the Bakers, together with Weinberg, its attorney, approached Hoffman andhanded him a written notice canceling the Bakers' contract with Omar Hoffman passed thisaround to the other employer representatives present and Connors asked Dickey what it meant,towhich Dickey replied, "You will find out." Within an hour or so a picket line was set upat the Omar plant. No picket line was established at any other plant. 152DECISIONSOF NATIONALLABOR RELATIONS BOARDF.Attempts of Respondent to ascertain the meaning andeffect of strike votesDuring the week from October 13, the date of the strike vote, and October 20, the date ofthe last meeting between representatives of the parties at which the Bakers' contract with Omarwas canceled and a strike announced, Respondents attempted to ascertain the meaning of thevote, that is, whether one or more than one, or possibly all, the bakeries were to be struck.Such information as officers of one or more of Respondents could obtain from their own em-ployees seemed to indicate that the strike might be against Omar alone. Hence, James Zeilenga,manager of Respondent Schulze whose employees had voted against a strike, was told byHenry Hamernick, a member of the Bakers' board of trustees on the evening of the strikevote that, "as far as Omar was concerned it was a strike... Our people [i e , Schulze's em-ployees] don't want a strike." Verne Vance, secretary of Respondent Petersen, testified thaton October 14 he overheard a conversation between several of Petersen's employees and fromit learned the figures on the strike vote at several of the shops. It will be recalled that the voteof the Petersen employees also was against the strike. This information, and whatever otherinformation it had been possible to glean, was discussed and evaluated at the meeting of thecouncilmembers on October 18 There, as has been found, it was resolved that a strikeagainst one bakery would be a strike against all but without, I find, contrary to the GeneralCounsel's contention, arriving at any definite decision on a course of action. This resolution,it has been observed, was announced to Olsen at the joint meeting on October 20.The General Counsel's contention that the Respondents' information that the employeesof Schulze and Petersen had voted against a strike convinced or should have convinced themthat the Omar strike would be confined to that plant and that there was no basis for theirasserted belief that the Omar strike was only tactical and would be followed by strikes atother bakeries, is hereinafter discussedG.Respondents shut down the other bakeriesImmediately upon the calling of the strike at Omar, Respondents first decided that, if pos-sible,theywould produce Omar products in the other bakeries and wrap them in Omarwrappers The feasibility of this obviously depended upon the willingness of the Teamstersto deliver the Omar product. Upon consulting Robbins, businessagentof the Teamsters,Respondents were told that the Teamsters would not make such deliveries. Respondents thendecided to shut down all the other bakeries in keeping with their position that a strike againstone was a strike against all. This was done on the day following the strike, and each Re-spondent so advised its employees by written notice and that they would be notified whenproduction could be resumed. By this action, not only the employee members of the Bakersbut the Teamsters became without employment. No employee of any bakery was dischargedor threatened with discharge, nor does the General Counsel so contends All were reinstatedupon the termination of the strike.On October 23, theCouncil, onbehalfofits Respondent members, wrote theBakers reiterat-ing its view that the strike against Omar was a strike against all, and declaring that thecancellation by the Bakers of the Omar contract was deemed by the Council to constitute acancellation of the contracts with the other members of the Council.H. The end of the strike and the new contractThe strike was terminated on November 25 and the bakers and drivers of Omar and theRespondents were returned to work. During the period between the beginning of the strike onOctober 20 and its termination, the Respondents and the Bakers continued to meet and toendeavor to reach a new contract. Eight such meetings were held. They concerned not merelythe differences between Omar and the Union but between the Union and all the Respondents.The contract which settled the strike was applicable, as was the previous contract to all thebakeries and included all the Bakers' principal demands, including the 5-day week in allplants. This represented a complete victory for the BakersSIn this important respect the situation differsfrom thatinMorand Brothers Beverage Co.v.N. L. R. B., 190 F. 2d 576 (C. A. 7), enforcing inpart and remanding91 NLRB 409.herein-after adverted to CONTINENTAL BAKING COMPANY153The IssuesThe principal Issues posed by the record are:(1)Whether the strike at Omar should, as theGeneral Counsel contends, be viewed in isola-tion as a strike against that employer alone over a demand--the 5-day week--which althoughnot confined to Omar alone, is claimed to have been of critical importance only at that bakery,a view which, if adopted,it is asserted renders the shutting down of the other bakeries in-terference,restraint,and coercion in violation of the Act,or whether,as Respondents urge,the strike should be seen as a tacticalmove in furtherance of a general strike strategy havingas its purpose the obtaining of a 5-day week at all plants, the strike at Omar to be followed bya strike at other bakeries as the tactical situation should warrant.(2)Whether, if (1) is found as Respondents contend, they were justified in shutting down theother bakeries as a defense tactic in apurely economic contest; or whether the shutdown con-stitutes,per se, interference,restraint,and coercion.(3)Whether the shutdown of the nonstruck bakeries was economically motivated for the pur-pose of preventing loss of products in process of manufacture.ConclusionsIshall take up the last contention first. I am not impressed with it It is true that there isevidence in the record that the baking cycle is such that if it is unexpectedly interrupted,material in process may be lost, and if not delivered the finished product will spoil. Re-spondent's witnesses estimated that the loss at Petersen's, for example, might amount to asimuch as $10,000, and that at Schulze's to as much as $3,000, for a 24-hour period.But I am not persuaded that such a loss of materials in process would have occurred, or thatitcould not have been prevented by extra exertion on the part of supervisory employees insalvaging a day's bake. However, assuming that the loss might have been as contended, I donot find this to have been the motivating reason for the shutdown, but rather an afterthoughtwhich, if found to have validity, would serve to bring this case under the authority of that lineof Board cases (Duluth Bottling Association, 48 NLRB 1335; International Shoe Company, 93NLRB 907; Betts Cadillac Olds Inc., 96 NLRB 268), which justify a shutdown to avoid spoilageof materials or interruption with production schedules. No such reason was advanced at thetime of the strike. The notices sent to the employees of the shutdown bakeries and the policyannounced to the Bakers'representative on October 20 reveal the real reason to have been thedetermination to preserve the multiemployer bargaining which found expression in the slogan:"A strike against one is a strike against all." Moreover, as has been found, Respondents'immediate attempt upon the calling of the strike at Omar was to arrange for the productionof Omar products at the other bakeries and wrap them in Omar wrappers which would haveincreased the amount of spoilage if these plants were struck. This plan failed only because theTeamsters refused to transport such merchandise.As to (1). while it is true that Omar's employees voted for a strike in the shop-by-shopballot,and those of Petersen and Schulze did not, it is also true that those of Continentaland others voted for a strike. The meaning of the second strike vote is not clear from therecord. The General Counsel insists that it is to be construed only as a vote of solidarity withthe Omar employees who alone were to strike, and there is evidence in support of this conten-tion.Clearly, the sentiment for a strike to enforce the 5-day week was stronger at Omar thanelsewhere, but it does not follow that the other members of the Bakers were not willing tostrike if called upon to do soby the Bakers' officials. Certainly the General Counsel's conten-tion in his brief that the employees of Schulze and Petersen were "overwhelmingly opposed"to the 5-day week, and hence would not strike for that demand, can hardly be entertained inview of the final contract terms.Olsen stated to the Council's representatives that he had strike sanction for all the plantsbut was releasing it as to Omar at this time, clearly indicating, it seems to me, that it mightbe released as to the other plants if and when it was deemed advantageous. This would clearlybe not only within the bounds of the authorization by the International on October 24. 1951,endorsing a strike at all the plants but in furtherance of its avowed nationwide campaign toobtain the 5-day week. Olsen did not state in categorical terms that the other bakeries wouldnot be struck. The negotiations which took place during the strike was conducted, as previously,with the Council, not with Omar alone, and were for the purpose of obtaining a uniform con-tract at all plants and not for the single purpose of settling the strike at Omar or obtaining a5-day week at that plant alone. These negotiations were completely successful from the Bakers'viewpoint. A uniform 5-day week for all plants was obtained and written into the new contractand the strike at Omar forthwith terminated. What became of the "overwhelming opposition"of the Petersen and Schulze employees to this provision, opposition which the General Counsel 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDcites as one of the principal reasons for believing that Omar alone was to be struck,does notappear.Iconclude that it was part of the Bakers'strike tactics to strike Omar first in furtheranceof its strike strategy,the object of which was to obtain a uniform 5-day week at all bakeries,and that the strike sanction against the other bakeries was ready to be invoked as the tacticalsituation developed.Ifurther find that Respondent had reasonable grounds for believing thatthiswas the case.Having so found,the remaining question(2) presents itself:Whether the action of Re-spondents in shutting down the bakeries other than Omar constitutes interference,restraint,and coercion in violation of the Act. The General Counsel cites the Morand case, ibid. insupport of his contention that it does,as well as the Davis case.6In both of these cases theunion struck one member of a multiemployer bargaining unit, the others of whom shut downtheir plants.The cases differ principally in that in the Morand case the employer purportedto discharge the employees,whereas in the Davis case he laid them off for the duration of thestrike.In each case the employees were reinstated upon the terminationof the strike. Thedistinction between a discharge and a layoff was in the Davis case found to be only differencein the degree of economic hardship to theemployees.In each case the Board found the lockoutto be a reprisal for striking and that the employers discriminated with respect to their em-ployees' hire and tenure of employment.The United States Court of Appeals for the Seventh Circuit in the Morand case held that thelockout was lawful if the employees were merely laid off but unlawful if they were discharged,and remanded the case to the Board to ascertain this fact.The Board in its Supplemental Deci-sion and Order found,contrary to the finding of the Trial Examiner in his SupplementalIntermediate Report, that the employees were in fact discriminatorily discharged. By way ofdictum the Board went on to say that even if they had only been locked out for the period of thestrike, as the Trial Examiner found, such action would still be violative of the Act. In theDavis case, the United States Circuit Court of Appeals for the Ninth Circuit reversed the Boardon its finding that the lockout was in reprisal for the strike,and remanded the case for adetermination whether the lockout, used only as countereconomic power to that of the strike,would support the Board's Order.In the instant case,as in the Davis case,although it is alleged in the complaint there is noevidence of reprisal apart from the lockout itself,or that the shutdown,whatever may havebeen its effect,was retailiatory in purpose 7 That is, there was not there and there is nothere any evidence that the Employer in locking out his employees was motivated in purposeby hostility to the Union or by a desire to interfere with its organization. There, as here, thelockout was used as a counterweight to the strike in a purely economic contest,and the ques-tion is, was it permissible? The reasoning of the court in the Davis case,citing various sec-tions of the Act, leads it to the conclusion that "strike" and "lockout" may be "correlativepowers, to be employed by the adversaries in collective bargaining when an impasse innegotiations is reached,"which is substantially the reasoning of the Seventh Circuit which itcites with approval. By this the court would seem to mean that, in such a situation, the em-ployer may resort to a lockout before the union resorts to a strike. It seems to me that thebetter view would be that an employer may resort to a lockout as a defensive measure after astrike is called, but if he does it beforehand he discriminates unlawfully against his employees.Preventative warfare would be barred to the employer as vitally affecting the right to strikewhichis guaranteedby the Act.However, both the Davis and Morand cases now clearly enunciate the position of the Boardand I am bound by the Board's decisions. That position is, to state it again, that a lockout ofemployees of other employers in a multibargaining unit after a strike has been called againstone employer, unless to prevent economic loss, automatically constitutes interference,restraint, and coercion in violation of the Act, and this is so whether the lockout constitutesa permanent discharge or only a temporary layoff.Ifind, in line with the Davis and Morand decisions, that Respondents, and each of them, byclosing their plants and locking out their employees on October 21, 1951, have interfered with,restrained,and coerced their employees in the exercise of the rights guaranteedin Section 7and in violation of Section 8 (a) (3) and (1) of the Act6Davis Furniture Company, et al. v. N. L. R. B , 197 F. 2d 435 (C. A. 9), remanding 94NLRB 279.7 The complaint alleges that the shutdown"constituted a reprisal for, or a retaliationagainst the respective employees because of the strike...against Omar." CONTINENTAL BAKING COMPANY155IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents,and each of them,set forth in section III, above,occurring inconnection with the operations of Respondents set forth in section 1, above,have a close,intimate,and substantial relation to trade,traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing commerce and the free flow ofcommerceV.THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices,Iwill recom-mend that they cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the ActI have found that Respondents discriminated in regard to the hire and tenure of employmentof their employees by locking them outfromOctober 21, 1951,to November 25, 1952.Althougheach of these employees has been reinstated,he is entitled to reimbursement for working timelost as a result of the discriminatory action.Iwill therefore recommend that each of Re-spondentsmake whole each of its employees for any loss of pay he may have suffered byreason of the discrimination against him, by payment to him of a sum of money equal to thatwhich he normally would have earned in such position from the date of the discriminationagainst him to the date of his reinstatement,less his net earnings during said period,$ eachRespondent to make available to the Board,upon request,payroll and other records to facilitatethe checking of back pay due.9Upon the basis of the foregoing findings of fact,and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1Bakery and Confectionery Workers' International Union of America. Local No.215, AFL,and International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Bakery Drivers Union.Local No. 204, AFL,are labor organizations within themeaning of Section 2 (5) of the Act.2.Respondents,and each of them,by discriminating in regard to the tenure of employmentof its employees,thereby discouraging membership in the above-named labor organizations,have engaged in and are engaging in unfair labor practices within the meaning of Section 8 (a)(3) of the Act.3.By interfering with, restraining,and coercing their employees in the exercise of therights guaranteed in Section 7 of the Act,Respondents,and each of them,have engaged in andare engaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act,,4.The aforesaid unfair labor practices are unfair labor practices affecting commerce with-in the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication I8Crossett Lumber Company,8 NLRB 440;Republic Steel Company,311 U. S. 7.9F.W. Woolworth Company, 90 NLRB 289.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard,and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE WILL NOT in any manner interfere with,restrain,or coerce our employees in theexercise of their right to self-organization,to form labor organizations,to join or assistBakery and Confectionery Workers' International Union of America,Local No.215, AFL,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Bakery Drivers Union,Local No. 204,AFL, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in 1 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerted activities for the purpose of collective bargainingor other mutual aid or protec-tion, and to refrain from any or all of such activities.-WE WILL make whole each of our employees for'any loss of pay suffered as a result ofthe discrimination against him.All our employees are free to become or remain members of the above-named union or anyother labor organization.Employers.Dated ................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.GREEN BAY DROP FORGE CO.andUNITED AUTOMOBILEWORKERS OF AMERICA, AFL, PetitionerGREEN BAY DROP FORGE CO.andUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA (UE), Peti-tioner. Cases Nos. 13-RC-3221 and 13-RC-3225. April 15,1953DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) oftheNational Labor Relations Act, a consolidatedhearing washeld before Allen P. Haas, hearing officer. The hearing offi-cer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with thesecases to a three-member panel [Members Houston, Styles,and Peterson].Upon the entire record inthese cases,the Board finds:1.The Employer is engaged in commerce within themeaning of the Act.2.The labororganizationsinvolvt:d claim to representcertain employees of the Employer.'3.Questions affecting commerce existconcerningthe rep-resentation of employees of the Employer within themeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.All the parties except the UE agree thatseparate unitsof the Employer's forge shop employees, covered by thepetition in Case No. 13-RC-3225, and of theremaining pro-duction and maintenance employees, covered by the petitioninCase No. 13-RC-3221, are appropriate. The UE, althoughitfiled the petitionseeking aforge shop unit, contended at1 In Case No. 13-RC-3221,filed by theUAW-AFL,Lodge 1289.International Association ofMachinists,AFL, and UnitedElectrical,Radio&Machine Workers of America(UE), hereinrespectively called the IAM and the UE, intervened.In Case No.13-RC- 3225,filed by the UE,LocalNo. 44,International Brotherhood of Blacksmiths,Drop Forgers and Helpers, AFL,herein called the Blacksmiths,intervened.104 NLRB No. 28.